DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 9, and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 8, claim 1 from which claim 8 depends does not recites “an elastic body”, it is believed that claim 8 was intended to depend from claim 7.   Appropriate correction is required.   
With regard to claims 9 and 14-20 are each directed to a laser processing method however refer as a dependency to a preceding laser processing apparatus, thus creating a single claim which claims both an apparatus and the method steps of the using the apparatus (see MPEP 2173.05(p)).   The Applicant is respectfully requested to explicitly incorporate the recitations which form the dependent subject matter into the rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5, 9, 12, 14, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over “Femtosecond laser peening of 2024 aluminum alloy without a sacrificial overlay under atmospheric conditions”, Tomokazu Sano, February 2017 (hereafter Sano) in view of Takahashi (WO 2015008482).
With regard to claim 1, Sano teaches a laser peening processing apparatus (Abstract) 
comprising: generating a laser light (“Laser pulses were directly irradiated to the surface of specimens in the air without water film as a plasma confinement medium during the peening treatment”, Abstract); and an irradiation system, including at least a lens (lens in FIG. A), that condenses the laser light with the lens (lens) and irradiates a workpiece (x-y stage) with the condensed laser light (FIG. A illustrates lens condensing a femtosecond laser pulse); wherein the irradiation system irradiates the workpiece with the laser light in a state where the workpiece has been exposed in an atmosphere without interposed liquid.
	Sano does not explicitly teach a laser oscillator that oscillates a laser light; however, Takahashi teaches an oscillation device that oscillates a first beam for ablating a workpiece (cl. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sano reference, to include a laser oscillator that oscillates a laser light, as suggested and taught by Takahashi, for the purpose of providing a minimum power density for a predetermined material to enable ablation processing (pg. 2, ln. 30-31).
With regard to claim 2, Takahashi teaches the laser oscillator is a femtosecond laser oscillator that oscillates a femtosecond laser light (“in this embodiment, a femtosecond laser is used as a laser beam oscillated from the laser light source 11….”, pg. 2, ln. 39-40).
With regard to claim 5, Takahashi teaches a dust collector (201) that collects dust of the workpiece, arisen due to irradiating the laser light (FIG. 9B).

producing a product or a semi-product (FIG. A) by laser peening processing of the workpiece using the laser peening processing apparatus according to claim 1 (Sano teaches a laser peening processing apparatus (Abstract) comprising: generating a laser light (“Laser pulses were directly irradiated to the surface of specimens in the air without water film as a plasma confinement medium during the peening treatment”, Abstract); and an irradiation system, including at least a lens (lens in FIG. A), that condenses the laser light with the lens (lens) and irradiates a workpiece (x-y stage) with the condensed laser light (FIG. A illustrates lens condensing a femtosecond laser pulse); wherein the irradiation system irradiates the workpiece with the laser light in a state where the workpiece has been exposed in an atmosphere without interposed liquid.
	Sano does not explicitly teach a laser oscillator that oscillates a laser light; however, Takahashi teaches an oscillation device that oscillates a first beam for ablating a workpiece (cl. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sano reference, to include a laser oscillator that oscillates a laser light, as suggested and taught by Takahashi, for the purpose of providing a minimum power density for a predetermined material to enable ablation processing (pg. 2, ln. 30-31).
.With regard to claims 12 and 13, Takahashi teaches a dust collector (201) that collects dust of the workpiece, arisen due to irradiating the laser light (FIG. 9B).
With regard to claim 14, Sano teaches A laser peening processing method (Abstract) comprising: 
producing a product or a semi-product (FIG. A) by laser peening processing of the workpiece using the laser peening processing apparatus according to claim 2 (Sano teaches a laser peening processing apparatus (Abstract) comprising: generating a laser light (“Laser pulses were directly irradiated to the surface of specimens in the air without water film as a plasma confinement medium during the peening treatment”, Abstract); and an irradiation system, including at least a lens (lens in FIG. A), that condenses the laser light with the lens (lens) and irradiates a workpiece (x-y stage) with the condensed laser light (FIG. A illustrates lens condensing a femtosecond laser pulse); wherein the irradiation system irradiates the workpiece with the laser light in a state where the workpiece has been exposed in an atmosphere without interposed liquid.

Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sano reference, to include a laser oscillator that oscillates a laser light, as suggested and taught by Takahashi, for the purpose of providing a minimum power density for a predetermined material to enable ablation processing (pg. 2, ln. 30-31).
With regard to claim 15, Sano teaches A laser peening processing method (Abstract) comprising: 
producing a product or a semi-product (FIG. A) by laser peening processing of the workpiece using the laser peening processing apparatus according to claim 3 (Sano teaches a laser peening processing apparatus (Abstract) comprising: generating a laser light (“Laser pulses were directly irradiated to the surface of specimens in the air without water film as a plasma confinement medium during the peening treatment”, Abstract); and an irradiation system, including at least a lens (lens in FIG. A), that condenses the laser light with the lens (lens) and irradiates a workpiece (x-y stage) with the condensed laser light (FIG. A illustrates lens condensing a femtosecond laser pulse); wherein the irradiation system irradiates the workpiece with the laser light in a state where the workpiece has been exposed in an atmosphere without interposed liquid.
	Sano does not explicitly teach a laser oscillator that oscillates a laser light; however, Takahashi teaches an oscillation device that oscillates a first beam for ablating a workpiece (cl. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sano reference, to include a laser oscillator that oscillates a laser light, as suggested and taught by Takahashi, for the purpose of providing a minimum power density for a predetermined material to enable ablation processing (pg. 2, ln. 30-31).
With regard to claim 17, Sano teaches A laser peening processing method (Abstract) comprising: 
producing a product or a semi-product (FIG. A) by laser peening processing of the workpiece using the laser peening processing apparatus according to claim 5 (Sano teaches a laser peening processing apparatus (Abstract) comprising: generating a laser light (“Laser pulses were directly irradiated to the surface of specimens in the air without water film as a plasma confinement medium during the peening treatment”, Abstract); and an irradiation system, including at least a lens (lens in FIG. A), that condenses 
	Sano does not explicitly teach a laser oscillator that oscillates a laser light; however, Takahashi teaches an oscillation device that oscillates a first beam for ablating a workpiece (cl. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sano reference, to include a laser oscillator that oscillates a laser light, as suggested and taught by Takahashi, for the purpose of providing a minimum power density for a predetermined material to enable ablation processing (pg. 2, ln. 30-31).
With regard to claim 20, Sano teaches A laser peening processing method (Abstract) comprising: 
producing a product or a semi-product (FIG. A) by laser peening processing of the workpiece using the laser peening processing apparatus according to claim 8 (Sano teaches a laser peening processing apparatus (Abstract) comprising: generating a laser light (“Laser pulses were directly irradiated to the surface of specimens in the air without water film as a plasma confinement medium during the peening treatment”, Abstract); and an irradiation system, including at least a lens (lens in FIG. A), that condenses the laser light with the lens (lens) and irradiates a workpiece (x-y stage) with the condensed laser light (FIG. A illustrates lens condensing a femtosecond laser pulse); wherein the irradiation system irradiates the workpiece with the laser light in a state where the workpiece has been exposed in an atmosphere without interposed liquid.
	Sano does not explicitly teach a laser oscillator that oscillates a laser light; however, Takahashi teaches an oscillation device that oscillates a first beam for ablating a workpiece (cl. 1).
Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the Sano reference, to include a laser oscillator that oscillates a laser light, as suggested and taught by Takahashi, for the purpose of providing a minimum power density for a predetermined material to enable ablation processing (pg. 2, ln. 30-31).


Allowable Subject Matter
Claims 3, 4, 6, 7, 10, 11, 16, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (e.g., claim 1 was rewritten to include all of the limitations of claims 1 and 3 or claim 3 was rewritten in independent form to include all of the limitations of claims 1 and 3, etc.), and additionally, assuming the subject claim(s) overcome any definiteness rejection(s) included herein.
	
	
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W ISKRA whose telephone number is (313)446-4866.  The examiner can normally be reached on Mon - Fri: 7:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DANA ROSS can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761